Citation Nr: 1512263	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 504	)	DATE
	)
	)
On appeal from the 
Department of Veterans Affairs Office in San Juan, Puerto Rico

THE ISSUES

1.  Whether a May 28, 1996, decision of the Board of Veterans' Appeals (Board) that assigned an effective date of December 14, 1986, for the award of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) should be revised or reversed on the basis of clear and unmistakable error.

2.  Whether a June 25, 2001, decision of the Board that found no clear and unmistakable error in an August 20, 1980, rating decision denying the Veteran's claim for entitlement to a TDIU should be revised or reversed on the basis of clear and unmistakable error.

REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
FINDINGS OF FACT

1.  In September 2011, the Board issued a decision in which it found that there had been no clear and unmistakable error in previous Board decisions issued on May 28, 1996, and June 25, 2001.

2.  In August 2012, the United States Court of Appeals for Veterans Claims affirmed the Board's September 2011 decision finding that there was no clear and unmistakable error in the Board's May 28, 1996, or June 25, 2001, decisions.  

3.  On October 1, 2012, the Veteran filed a motion for revision of the Board decisions issued on May 28, 1996, and June 25, 2001, based on clear and unmistakable error.

4.  Given the final decision as to the previous motion, the May 28, 1996, and June 25, 2001, Board decisions are no longer subject to revision on the grounds of CUE.


CONCLUSIONS OF LAW

1.  The Veteran's current claim of clear and unmistakable error in the May 28, 1996, Board decision is barred by the doctrine of res judicata and is dismissed with prejudice as a matter of law.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b), 20.1409(c) (2014); Norris v. West, 11 Vet. App. 219, 224 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Olson v. Brown, 5 Vet. App. 430 (1993).

2.  The Veteran's current claim of clear and unmistakable error in the June 25, 2001, Board decision is barred by the doctrine of res judicata and is dismissed with prejudice as a matter of law.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b), 20.1409(c) (2014); Norris v. West, 11 Vet. App. 219, 224 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Olson v. Brown, 5 Vet. App. 430 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted the VCAA as having no application to CUE claims.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to claim that RO decision contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that a CUE motion is not a claim for benefits and that the VCAA definition of claimant cannot encompass a person seeking revision of a final decision based on CUE).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and an explanation of why the result would have been manifestly different but for the alleged error.  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

All final Board decisions are subject to revision on the basis of CUE except for those decisions that have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2014).

In the Veteran's case, his claim alleging CUE in the May 28, 1996, and June 25, 2001, Board decisions is not his first such claim.  Indeed, in September 2011, the Board issued a decision in which it found that there had been no clear and unmistakable error in the previous Board decisions issued on May 28, 1996, and June 25, 2001.  In an August 2012 decision, the Court affirmed the Board's September 2011 decision.  Here, the Board notes that in letters received by VA in October 2012 and February 2013, the Veteran again sought revision or reversal of the May 28, 1996, and June 25, 2001, Board decisions on the basis of CUE.  

In that connection, the Board notes that each theory of CUE is an entirely separate and distinct claim.  See Andre v. Principi, 301 F.3d 1354, 1362 (Fed. Cir. 2002).  However, in the Veteran's October 2012 and February 2013 submissions, he did not identify any alleged errors of fact or law committed by the Board in those prior decisions.  As such, the Board finds that the Veteran has not raised any new theory of CUE pertinent to the May 28, 1996, and June 25, 2001, Board decisions so as to warrant consideration of the merits of the October 2012 motion to revise or reverse either the May 28, 1996, or the June 25, 2001, Board decision based on CUE.

In this case, the September 2011 Board decision, affirmed by the Court in August 2012, represents the final determination regarding the motion of CUE in the Board's May 28, 1996, and June 25, 2001, decisions.  The current October 2012 motion concerning CUE in the Board's May 28, 1996, and June 25, 2001, decisions has already been litigated, and further appellate consideration cannot be given based upon the principles of res judicata.  Accordingly, the Board finds that the Veteran is precluded, by law, from again claiming that the May 28, 1996, and June 25, 2001, Board decisions were clearly and unmistakably erroneous.  

Specifically, 38 C.F.R. § 20.1409(c) provides that, once there is a final decision on a motion to revise or reverse a prior Board decision on an issue based on CUE, the prior Board decision on that issue is no longer subject to revision on the grounds of CUE.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.  38 C.F.R. § 20.1409(c) (2014).  In DAV v. Gober, 234 F.3d. 682 (Fed.Cir.2000), the Court of Appeals for the Federal Circuit upheld this provision, finding that Rule 1409(c) is neither arbitrary and capricious nor contrary to law and, rather, promotes the interests of judicial economy and finality of decisions.  Id. at 702.  Moreover, the Federal Circuit found that, once a claimant obtains a final decision on a CUE claim regarding a particular issue, that claimant should not be allowed to present the same challenge again, especially since a CUE claim is, itself, a collateral attack on an otherwise final prior Board decision.  Id.  

When the denial of a claim of clear and unmistakable error becomes final, a claim of clear and unmistakable error based on the same particulars as previously considered may not be raised again.  Olson v. Brown, 5 Vet. App. 430 (1993); Norris v. West, 11 Vet. App. 219 (1998).  Indeed, the Court has explicitly stated that "once there is a final decision on a particular claim of CUE, that particular claim of CUE may not be raised again; it is res judicata."  Olson, 5 Vet. App. at 433 (emphasis in original).  Because the Veteran's current allegations of error are the same as those addressed by the Court in August 2012, it would be error to again address the claim, as it is barred by the doctrine of res judicata.  See Norris, supra.  Lacking authority to address the Veteran's claim, the Board finds that this appeal must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that in a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The October 2012 CUE motion raised by the Veteran is therefore dismissed with prejudice as a matter of law.  


ORDER

The motion is dismissed with prejudice.



	                       ____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



